Notice of Allowability
Claims 1, 3-11, 13-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,523,767 and 11,025,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior of record, Hartikainen et al. US Patent Publication No. 2008/0059582, teaches: at a network device communicatively coupled with a server and a client mobile device, identifying one or more requests directed to the client mobile device from the server that require a response from the client mobile device to maintain a session between the client mobile device and the server (para. [0023] mobile device.  para. [0028] defines application server messages that should be not forwarded to the application client.  cover application server-originated keep-alive messages); and sending from the network device a simulated response to the server in response to each of the identified requests that require the response to maintain the session between the client mobile device and the server (para. [0028] defines application server messages that should be not forwarded to the application client.  automated reply message for server messages matching the filter description. claim 32. application server… receiving automated reply messages in response to the keep-alive messages).
The prior art of record does not further teach: at the network device communicatively coupled with the server and the client mobile device, identifying one or more remote function call (RFC) requests included in the one or more requests directed to the client mobile device from the server; forwarding to the client mobile device one or more requests that are not identified as RFC requests; and sending from the network device a simulated response to the server in response to each of the identified requests that require the response to maintain the session between the client mobile device and the server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445